EXHIBIT 10.02

 

Jaclyn N. Cruz

35 South Ocean Avenue

Patchogue, New York 11772

(631) 627-7160

 

February 1, 2016

 

Matt Kelly

Chief Financial Officer, Secretary, Treasurer and Director:

 

RE: Resignation of Jaclyn N. Cruz

 

Mr. Kelly,

 

I am writing today to tender my resignation from Bravo Enterprises Ltd. ("OGNG")
as CEO, President and Director, effective immediately.

 

It is my request that you file all the necessary forms to facilitate this
resignation with the appropriate Department of State and Regulatory Departments
by February 15, 2016.

 

In accordance with Form 8-K and Schedule 14A, I request that you disclose this
letter and that you file a copy of this letter as an exhibit to a Company Form
8-K.

 



 

Sincerely,

 

    By:/s/ Jaclyn N. Cruz

 

 

 

Jaclyn N. Cruz

 



 

Cc:

Securities and Exchange Commission

Wani Iris Manly, Esq., W. Manly, P.A., P.O. Box 310966, Miami, Florida 33231

 



 1

 



 

Matt Kelly

P.O. Box 63

Farmingville, New York 11738

(631) 627-7160

 

February 1, 2016

 

Jaclyn Cruz

CEO, President and Director:

 

RE: Resignation of Matt Kelly

 

Ms. Cruz,

 

I am writing today to tender my resignation from Bravo Enterprises Ltd. ("OGNG")
as Chief Financial Officer, Secretary, Treasurer and Director, effective
immediately.

 

It is my request that you file all the necessary forms to facilitate this
resignation with the appropriate Department of State and Regulatory Departments
by February 15, 2016.

 

In accordance with Form 8-K and Schedule 14A, I request that you disclose this
letter and that you file a copy of this letter as an exhibit to a Company Form
8-K.

 



 

Sincerely,

 

    By:/s/ Matt Kelly

 

 

 

Matt Kelly

 



 



Cc:

Securities and Exchange Commission

Wani Iris Manly, Esq., W. Manly, P.A., P.O. Box 310966, Miami, Florida 33231





 

 

2

--------------------------------------------------------------------------------

 